10b5-1 Repurchase Plan
 

Repurchase Plan, dated March 31, 2006 (this “Repurchase Plan”), between Claire’s
Stores, Inc. (the “Issuer”) and Susquehanna Financial Group, LLLP (“SFG”).  

WHEREAS, the Issuer desires to establish this Repurchase Plan to repurchase
shares of its common stock (the “Stock”); and  

WHEREAS, the Issuer desires to engage SFG to effect repurchases of shares of
Stock in accordance with this Repurchase Plan;  

NOW, THEREFORE, the Issuer and SFG hereby agree as follows:  

1. (a) Subject to the Issuer’s continued compliance with Section 2 hereof, SFG
shall effect a purchase or purchases (each, a “Purchase”) of up to:

[Please indicate your selection by filling in the appropriate blank(s)]



  (i)        shares; or



  (ii)   $40,000,000 worth of shares

of the Stock (the “Total Plan Shares”) as set forth in Annex 1. If both blanks
above are filled in, the Total Plan Shares shall mean the lesser of the amounts
in clauses (i) and (ii) as of the date of this Plan.  

(b) Purchases may be made in the open market or through privately negotiated
transactions.  SFG shall comply with the requirements of paragraphs (b)(2),
(b)(3) and (b)(4) of Rule 10b-18 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), in connection with Purchases of Stock in the open
market pursuant to this Repurchase Plan.  The Issuer agrees not to take any
action that would cause Purchases not to comply with Rule 10b-18 or Rule 10b5-1.
 

2. The Issuer shall pay to SFG a commission of $.015 cents per share of Stock
repurchased pursuant to this Repurchase Plan. In accordance with SFG’s customary
procedures, SFG will deposit shares of Stock purchased hereunder into an account
designated by the Issuer against payment to SFG of the purchase price therefor
and commissions and other amounts in respect thereof payable pursuant to this
Section.  The Issuer will be notified of all transactions pursuant to customary
trade confirmations.

   

3. (a) This Repurchase Plan shall become effective immediately and shall
terminate upon the first to occur of the following:  

(1) the ending of the Trading Period, as set forth in Annex 1;  

(2) the purchase of the number of Total Plan Shares pursuant to this Repurchase
Plan;  

(3) the end of the second business day following the date of receipt by SFG of
notice of early termination substantially in the form of Appendix A hereto,
delivered by telecopy, transmitted to (610) 747-2123, Attention: Clark Bailey,
and confirmed by telephone to James Ramp at (610) 747-2429;  

(4) the commencement of any voluntary or involuntary case or other proceeding
seeking liquidation, reorganization or other relief under any bankruptcy,
insolvency or similar law or seeking the appointment of a trustee, receiver or
other similar official, or the taking of any corporate action by the Issuer to
authorize or commence any of the foregoing;  

(5) the public announcement of a tender or exchange offer for the Stock or of a
merger, acquisition, recapitalization or other similar business combination or
transaction as a result of which the Stock would be exchanged for or converted
into cash, securities or other property; or  

(6) the failure of the Issuer to comply with Section 2 hereof.  

(b) Sections 2 and 13 of this Repurchase Plan shall survive any termination
hereof.  In addition, the Issuer’s obligation under Section 2 hereof in respect
of any shares of Stock purchased prior to any termination hereof shall survive
any termination hereof.  

4. The Issuer understands that SFG may not be able to effect a Purchase due to a
market disruption or a legal, regulatory or contractual restriction or internal
policy applicable to SFG or otherwise.  If any Purchase cannot be executed as
required by Section 1 due to a market disruption, a legal, regulatory or
contractual restriction or internal policy applicable to SFG or any other event,
such Purchase shall be cancelled and shall not be effected pursuant to this
Repurchase Plan.  

5. The Issuer represents and warrants, on the date hereof and on the date of any
amendment hereto, that: (a) it is not aware of material, nonpublic information
with respect to the Issuer or any securities of the Issuer (including the
Stock), (b) it is entering into or amending, as the case may be, this Repurchase
Plan in good faith and not as part of a plan or scheme to evade the prohibitions
of Rule 10b5-1 under the Exchange Act or other applicable securities laws and
(c) its execution of this Repurchase Plan or amendment hereto, as the case may
be, and the Purchases contemplated hereby do not and will not violate or
conflict with the Issuer’s certificate of incorporation or by-laws or, if
applicable, any similar constituent document, or any law, rule regulation or
agreement binding on or applicable to the Issuer or any of its subsidiaries or
any of its of their property or assets.  

6. It is the intent of the parties that this Repurchase Plan comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) and  Rule 10b-18 under the Exchange Act,
and this Repurchase Plan shall be interpreted to comply with the requirements
thereof.  

7. At the time of the Issuer’s execution of this Repurchase Plan, the Issuer has
not entered into a similar agreement with respect to the Stock.  The Issuer
agrees not to enter into any such agreement while this Repurchase Plan remains
in effect.  

8. Except as specifically contemplated hereby, the Issuer shall be solely
responsible for compliance with all statutes, rules and regulations applicable
to the Issuer and the transactions contemplated hereby, including, without
limitation, reporting and filing requirements.  

9. This Repurchase Plan shall be governed by and construed in accordance with
the laws of the State of New York and may be modified or amended only by a
writing signed by the parties hereto.  

10. The Issuer represents and warrants that the transactions contemplated hereby
are consistent with the Issuer’s publicly announced stock repurchase program
(“Program”) and said Program has been duly authorized by the Issuers’ board of
directors.  

11. The number of Total Plan Shares, other share amounts and prices, if
applicable, set forth in section 1(a) shall be adjusted automatically on a
proportionate basis to take into account any stock split, reverse stock split or
stock dividend with respect to the Stock or any change in capitalization with
respect to the Issuer that occurs during the term of this Repurchase Plan.  

12. Except as contemplated by Section 3(a)(3) of this Repurchase Plan, the
Issuer acknowledges and agrees that it does not have authority, influence or
control over any Purchase effected by SFG pursuant to this Repurchase Plan and
the Issuer will not attempt to exercise any authority, influence or control over
Purchases.  SFG agrees not to seek advice from the Issuer with respect to the
manner in which it effects Purchases under this Repurchase Plan.  

13. The Issuer agrees to indemnify and hold harmless SFG and its affiliates and
their officers, directors employees and representatives against any loss, claim,
damage or liability, including reasonable legal fees and expenses, arising out
of any action or proceeding relating to this Repurchase Plan or any Purchase,
except to the extent that any such loss, claim, damage or liability is
determined in a non-appealable determination of a court of competent
jurisdiction to be the result of the indemnified person’s willful misconduct or
gross negligence.  

14. This Repurchase Plan may be executed in any number of counterparts, all of
which, taken together, shall constitute one and the same agreement.    

IN WITNESS WHEREOF, the undersigned have signed this Repurchase Plan as of the
date first written above.    

     
SUSQUEHANNA FINANCIAL GROUP, LLLPCLAIRE’S STORES, INC. 
 

 
   
By: /s/ Drew Milstein                              
  By: /s/ Ira D. Kaplan                              
 
   
Name: Drew Milstein
Title: Chief Executive Officer
  Name: Ira D. Kaplan
Title: Senior Vice President and
Chief Financial Officer
 
   

1

Appendix A
 
Request for Early Termination of Repurchase Plan  

To: Susquehanna Financial Group, LLLP  

As of the date hereof, Claire’s Stores, Inc. hereby requests termination of the
Repurchase Plan, dated March 31, 2006, in good faith and not as part of a plan
or scheme to evade the prohibitions of Rule 10b5-1 or other applicable
securities laws.  

IN WITNESS WHEREOF, the undersigned has signed this Request for Early
Termination of Plan as of the date specified below.    

CLAIRE’S STORES, INC.   

By:                                                            
Date:                                                        
Name:
Title:

2

ANNEX 1
 

TRADING PARAMETERS  

Trading Period: From and including March 31, 2006 through April 28, 2006  

Daily Share Purchase Amount:   Lesser of (a) (i) 50,000 shares (ii) $2,000,000;
(b) Rule 10b-18(b)(4) limit (25% of prior 4 weeks ADTV); and (c) 10% of current
trading day’s volume.  

Maximum Price: $35 per share    

TRADE ORDER  

Subject to Paragraph 4 and Paragraph 6 of the Repurchase Plan dated March 31,
2006, (the “Repurchase Plan”) to which this Annex I is attached, each day during
the Trading Period on which the NASDAQ National Market System is open for
business, SFG shall use its best efforts to effect a purchase or purchases
(each, a “Purchase”) of the Daily Share Purchase Amount, such Purchases
cumulatively not to exceed the Total Plan Shares and, in no case, will the
market price per share, excluding commissions, of any Purchase exceed the
Maximum Price.  Capitalized terms used but not otherwise defined herein shall
have the meaning assigned thereto in the Repurchase Plan.

3